Title: From Alexander Hamilton to Gouverneur Morris, 12 May 1777
From: Hamilton, Alexander
To: Morris, Gouverneur


Head Quarters Morris Town [New Jersey]May 12th 1777
Dear Sir,
I have received the pleasure of your favour of yesterday’s date. The reasons you assign for the interval of silence on your part are admitted as sufficient; though I regret that the principal one exists—the combination of the tories for a general insurrection. But perhaps on the scale of policy I ought rather to congratulate you on the event: That there are too many tories in your state as well as in several others is a fact too well known: That they should confederate themselves for active purposes of revolt and disaffection, when once discovered, is desireable; because it arms the vindictive justice of the state, and will justify, in the eyes of all the world, a radical blow at the faction. Were it not that we have seen so many similar instances, that only prove the temerity and folly of the Tories, I should consider this, as a presumptive argument, that the enemy intend your way.
It seems now fully the opinion of our Generals, that the last year’s project for uniting the two armies by the conquest of your state, will be prosecuted this campaign. To confirm this supposition, all the latter intelligence we have received from the enemy strongly indicates an intention to evacuate the Jerseys; and ’tis thought there will be very great obstacles to an attempt upon Philadelphia, by way of the Delaware; ’tis concluded that the North River must be the object. And, upon this principle, General’s Green and Knox in whom, His Excellency has great confidence, are sent to examine the situation of things with you, and in concert with General McDougall, who is in equal estimation, to adopt every proper expedient for putting you in the best state of defence. They set out this day.
If the enemy do not, in fact, aim at Philadelphia, they have been very artful in throwing out appearances well calculated to deceive; and which, though they have not had so full an effect, as at any time to cause our cautious General to lose sight of the other object which ’tis now imagined they propose to themselves; yet they have so far deceived as to beget pretty universally the opinion they wished to impose. But for my own part, though I am staggered in my conjectures; yet I by no means give up my first supposition. I think it very probable they are only evacuating the Jerseys, to be out of danger of an attack from us, which they have reason to fear from the increasing strength of our army; and mean to incamp on Staten Island ’till reinforced. It would be madness in them weak as they are in numbers to risk all in any capital attempt; and I am confident they will not do it unless they have a desperate game to play and have no expectation of reinforcements. Such a conduct would be contrary to every principle of war or policy. Howe cannot take the field with more than eight thousand men; let him go where he will, the probability of a defeat will be strong; and the consequences of it would be absolutely fatal. How can he hope to penetrate so far with so small a force, and with such a miserable supply of Horses to convey his Artillery and Baggage? It seems to me too, with respect to the supposed design upon your state, if it really existed, they would have taken care to have seized your forts and other important posts, when they must have been apprized you were in no condition to defend them.
We have lately had one or two little skirmishes here. A party from Bound brook, beat up some of the enemies advanced pickets, from Brunswick. An attack was made upon their pickets near Bonum Town. We have no regular account of this matter; but what we have had is to this purport: That a party under Col: Cook attacked one of their pickets and drove it in: That it was reinforced and sallied out again and was beaten in a second time: That it received a second reinforcement and made a second sally; and, That General Maxwell who conducted the affair; perceiving the matter growing too serious by continual succours coming to them from Brunswick and Amboy, thought it best to retire which he did in good order, the enemy keeping at a respectful distance, during the whole time of their retrogradation. Tis said we have lost between 20 & 30, killed, wounded and a few stragglers taken; and ’tis also asserted that some of our officers counted nineteen dead bodies of the enemy on the field. The Royal Highlanders had taken possession of a wood, by way of ambuscade, out of which they were expelled by our troops. Here I believe the principal loss was sustained on both sides.
I am with great regard   Sir   Your Obedient servant
A Hamilton
I thank you for the inclosures of every kind. I believe you have not received a letter I wrote a few days ago, giving my idea of your cons[ti]tution, with which on a second inspection I am better pleased than at first. You will oblige me by forward[ing] the inclosed.
